284 F.2d 244
109 U.S.App.D.C. 110
Jean L. RUCKER, Appellant,v.Pedro C. GASCON, Appellee.
No. 15743.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 20, 1960.Decided Nov. 17, 1960.

Mr. Fred C. Sacks, Washington, D.C., with whom Mr. Harry C. Lewis, Washington, D.C., was on the brief, for appellant.
Mr. Sol Friedman, Washington, D.C., with whom Messrs. Leonard L. Lipshultz, A. Faretta and Hyman L. Rosenberg, Washington, D.C., were on the brief, for appellee.
Before EDGERTON, FAHY, and BURGER, Circuit Judges.
PER CURIAM.


1
The plaintiff in a negligence suit appeals from a judgment for the defendant.  While the jury was deliberating, the trial judge permitted it to return to the courtroom to look at blackboard drawings of the scene of the accident.  The blackboard had been shown to the jury, and both counsel had used it for demonstration purposes, but it had not been formally introduced in evidence.  It would have been better practice not to let the jury re-examine the blackboard outside the jury room, in the absence of court and counsel and without the consent of counsel, but the error, if any, does not appear to have caused prejudice and the court did not abuse its discretion in denying a new trial.


2
Affirmed.